DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, regarding the Park reference, filed 03/25/2022, with respect to the rejections of claims 14 and 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made as described below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Branca Alfonso (EP 0862240, hereby referred as Branca) in view of Lee et al. (US 2015/0214607, hereby referred as Lee).
Regarding claim 1, Branca teaches the following:
a rod antenna, comprising: a jacket (element 2a, figures 1-3) enclosing an electrical conductor (element 5, figures 1-3) acting as an antenna, the jacket has a groove (element 16, figures 1-6) extending into an outer surface of the jacket in a spiral manner in an axial direction of the rod antenna (“Preferably a single recess 16 is provided which is defined by a continuous cavity of helical shape along the longitudinal portion of the elongated body”), the groove has a square or rectangular cross-section (as shown in figures 1-6, column 3, lines 8-20) with a groove base (the bottom of the groove 16, figures 1-6) formed by the jacket.
Branca does not teach the electrical conductor is arranged around a support.
Lee suggests the teachings of a jacket (element 125, figure 5) enclosing an electrical conductor acting as an antenna (elements 122 and 124, figure 5), the electrical conductor is arranged around a support (elements 121 and 123, figure 5).
Branca also does not explicitly teach a width of the groove between a pair of groove flanks of the groove in the axial direction is less than a width of the jacket between the groove flanks in the axial direction.
However Branca does teach a width of the groove between a pair of groove flanks of the groove in the axial direction can be adjusted to achieve different aerodynamic characteristics (column 3, lines 21-43; column 4, line 46-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the electrical conductor of Branca be arranged around a support as suggested by the teachings of Lee which can be used to coiled up the electrical conductor to increase the effective resonant length without requiring more space, and since a support is needed to protect the coiled structure from deforming which would deteriorate the performance of the rod antenna. It also would have been obvious to one of ordinary skill in the art before the effective filing date to have a width of the groove between a pair of groove flanks of the groove in the axial direction of Branca to be less than a width of the jacket between the groove flanks in the axial direction as suggested by the teachings of Branca which can be used to adjust the aerodynamic characteristics of the rod antenna as desired (column 3, lines 21-43; column 4, line 46-50).

Regarding claim 3, the combination of Branca and Lee as referred in claim 1 teaches the following:
wherein the groove (Branca, element 16, figures 1-6) extends over a partial length of the rod antenna (Branca, as shown in figures 1-6).

Regarding claim 4, the combination of Branca and Lee as referred in claim 1 teaches the following:
wherein the groove (Branca, element 16, figures 1-6) extends over an entire length of the rod antenna (Branca, as shown in figures 1-6).

Regarding claim 6, the combination of Branca and Lee as referred in claim 1 teaches the following:
wherein the electrical conductor (Branca, element 5, figures 1-3) (Lee, elements 122 and 124, figure 5) and the support (Branca, as explained in claim 1) (Lee, element 121 and 123, figure 5) are enclosed by the jacket (Branca, element 2a, figures 1-3) (Lee, element 125, figure 5).

Regarding claim 8, the combination of Branca and Lee as referred in claim 1 teaches the following:
wherein the rod antenna is installed on a vehicle (“whip antennas to be used on motor-vehicles”, Branca).

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Branca Alfonso (EP 0862240, hereby referred as Branca).
Regarding claim 9, Branca teaches the following:
a method for producing a rod antenna, comprising: 
providing a jacket (element 2a, figures 1-3) enclosing an electrical conductor (element 5, figures 1-3) acting as an antenna; and 
introducing a groove (element 16, figures 1-6) extending into an outer surface of the jacket, the groove extending in a spiral manner in an axial direction of the rod antenna (“Preferably a single recess 16 is provided which is defined by a continuous cavity of helical shape along the longitudinal portion of the elongated body”), the groove has a square or rectangular cross-section with a groove base formed by the jacket (as shown in figures 1-6, column 3, lines 8-20), the groove extends over an entire length of the rod antenna (as shown in figures 1-3).
Branca also does not explicitly teach a width of the groove between a pair of groove flanks of the groove in the axial direction is less than a width of the jacket between the groove flanks in the axial direction.
However Branca does teach a width of the groove between a pair of groove flanks of the groove in the axial direction can be adjusted to achieve different aerodynamic characteristics (column 3, lines 21-43; column 4, line 46-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a width of the groove between a pair of groove flanks of the groove in the axial direction of Branca to be less than a width of the jacket between the groove flanks in the axial direction as suggested by the teachings of Branca which can be used to adjust the aerodynamic characteristics of the rod antenna as desired (column 3, lines 21-43; column 4, line 46-50).

Regarding claim 10, Branca as modified in claim 9 teaches the method with the exception for the following:
wherein the providing step occurs before the introducing step.
However, Brancadoes teach the substantially identical structure of having a groove in the jacket (as shown in figures 1-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the providing step of Branca to occur before the introducing step as changing the order of the method steps may be used to ease the manufacturing process, and since the order of the steps would not result in a different end product, and since the structure of the reference is substantially identical to the end product of the method.

Regarding claim 11, Branca as modified in claim 9 teaches the method with the exception for the following:
wherein the providing step occurs simultaneously with the introducing step.
However, Branca does teach the substantially identical structure of having a groove in the jacket (as shown in figures 1-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the providing step of Branca to occur before the introducing step as changing the order of the method steps may be used to ease the manufacturing process, and since the order of the steps would not result in a different end product, and since the structure of the reference is substantially identical to the end product of the method.

Regarding claim 13, Branca as modified in claim 9 teaches the following:
further comprising installing the rod antenna on a vehicle (“whip antennas to be used on motor-vehicles”, Branca).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                     /AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845